Walker, J.
This was an action on a promissory note made payable to J. G. Hartley. It is not what in law is termed a negotiable instrument. J. G. Hartley indorsed it in blank.
Where other than the payee of such a note sues upon it, a general denial by the defendant will put in issue the ownership of the note for a valuable consideration. A mere transfer by delivery will not enable the holder to recover, without averment and proof of such bona fide ownership. (See Merrill v. Smith, 22 Texas, 53.) The judgment in this case will he reversed and the cause remanded.
Reversed and remanded.